DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 March 2021 has been entered.
This Office Action is responsive to the amendment filed with the RCE filed on 03 March 2021. As directed by the amendment: Claim 17 has been amended, Claims 1-16,  18-103, 108, and 113-116,  have been cancelled,  and no claims have been added. Claims 119-121 and 124 were previously withdrawn due to a Restriction Requirement.  Thus, Claims 17, 104-107, 109-112, 117-118, 122-123, and 125-126 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 106 and 107 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Regarding Claims 106 and 107, these claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention.   Claims 106 and 107 recite “adjusting a volume of at least one of a plurality of chambers of the heart contacting organ” and “moving a fluid to and/or from at least one of a plurality of chambers of the heart contacting organ”. However, Claim 17 (from which these claims depend) has been amended to recite “postoperatively and non-invasively calibrating a position of the heart contacting organ, such that the heart contacting organ is moved from the first position to a second position in which the heart contacting organ is placed on a second, different portion of the ventricular area of the heart in which second position the heart contacting organ has a second, different, pattern of movement for exerting the external force”, which is directed to the mechanically actuated embodiments as described in the specification (e.g. Figs. 108a-b, 111, Paragraph 0805-0806, 0809). The specification does not describe or suggest that the embodiments compromising adjusting a volume of a fluid or moving fluid between chambers would also be capable that “the heart contacting organ is moved 
 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 17, 104-105, 109-111, 122, and 123 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Shahinpoor (US Publication No. 2003/0032855, previously cited).
Regarding Claim 17, Shahinpoor discloses a method of fixating an implantable heart help device in a human patient (Abstract), for improving the pump function of the heart of a human patient by applying an external force on the heart muscle (Abstract, Paragraph 0011), wherein said device comprises at least one heart contacting organ (fingers, 3, 4, Figs. 1-5, 8a-b), the method comprising the steps of placing said heart contacting organ onto a first portion of the ventricular area (ventricular area with force applied, Figs. 5a-b, 6a,b,d, 8a-b) of the heart of the patient (fingers, 3, 4, Figs. 1-2, 4, 5, 8a-b) in a first position,  placing an operating device (base support assembly 12 connected to heart compression portion 3, 4, 1, Figs. 1, 2, 4, 5, 8a-b, Paragraph 0011-0012, 0034, 0038, Abstract), adapted to operate said heart contacting organ to periodically (processor controls force and timing, Abstract, Paragraph 0011, 0037, 0038) exert the external force to the heart contacting organ (fingers 3, 4, plate 7, contacting ventricular area of heart, Figs. 1, 2, 4, 5, 6),  having a first pattern of movement for exerting the external force, in the first position (different positions [e.g. 22] within heart portion in which fingers/organ [3] exerts the external force on the heart, which are in different movement patterns, Fig. 5a-b, 6a, 8a-b, adjusting the pattern of movement based on cardiac conditions, Paragraph 0050, 0034, 0048) connecting a source of energy for powering said implantable heart help device (Paragraph 0038, 0050), postoperatively and non-invasively calibrating a position of the heart contacting organ (Paragraph 0050, 0037, 0048), such that the heart contacting organ is moved from the first position to a second position in which the heart contacting organ is placed on a second, different portion of the ventricular area of the heart (different positions [e.g. 22] within heart portion in which fingers/organ [3] exerts the external force on the heart, Fig. 5a-b, 6a, adjusting the pattern of movement based on cardiac conditions, Paragraph 0050, including rotational movement which would cause a shift in position, 23, 21, Fig. 8a-b, Paragraph 0034, 0048), in which second position the heart contacting organ has a second, different pattern of movement for exerting the external force (position and pressure monitoring and adjustment, Paragraph 0050, 0037, 0048, different positions [e.g. 22] within heart portion in which fingers/organ [3] exerts the external force on the heart, Fig. 5a-b, 6a, adjusting the pattern of movement based on cardiac conditions, Paragraph 0050, including rotational movement which would cause a shift in position, 23, 21, Fig. 8a-b, Paragraph 0034, 0048). 
Regarding Claim 104, Shahinpoor discloses the method further wherein the step of placing said operating device comprises placing said operating device in the abdomen of the patient (Paragraph 0011, 0047).
Regarding Claim 105, Shahinpoor discloses the method further comprising placing a force transferring member through the thoracic diaphragm at section of the thoracic diaphragm (stem 10 transverses diaphragm, Fig. 7, Paragraph 0047) in which the pericardium is attached to the thoracic diaphragm (the pericardium is inherently attached to the thoracic diaphragm in human anatomy), such that the force transferring member can transfer force (Paragraph 0011, 0047) between the operating device placed in the abdomen of the patient (12, 44, Fig. 7) and the heart contacting organ (3, 30, Fig. 7).
Regarding Claim 109, Shahinpoor discloses the method further wherein the step of calibrating the position in which said heart contacting organ exerts the external force on the heart muscle comprises operating an adjustment system (position and pressure monitoring and adjustment after implantation, Paragraph 0050, 0037, 0048, and remote programming/interrogation, Paragraph 0011).
Regarding Claim 110, Shahinpoor discloses the method further wherein the step of operating an adjustment system comprises operating an adjustment system comprising an implantable motor being an electric (Paragraph 0050, 0038) or pneumatic implantable motor (Paragraph 0011, 0044).
Regarding Claim 111, Shahinpoor discloses the method further wherein the step of operating an adjustment system comprises controlling the implantable adjustment system from outside of the human body using a remote control (remote programming/interrogation, Paragraph 0011).
Regarding Claims 122 and 123, Shahinpoor discloses the method further comprising the steps of placing and connecting an implanted energy receiver or an internal source of energy (transcutaneously powered/recharged battery, 12a, Fig. 2, Paragraph 0038, 0011, Abstract) for powering the heart help device (Paragraph 0038, 0011, Abstract), and wherein the step of placing an implanted energy receiver or an internal source of energy comprises placing the implanted energy receiver or an internal source of energy in the abdomen (power source/receiver implanted in abdomen,12a/b, Fig. 2, 12, Fig. 7, Paragraph 0038, 0011, Abstract).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 106-107 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shahinpoor in view of Easterbrook III et al. (US Patent No. 6,238,334). 
Regarding Claims 106-107, Shahinpoor discloses the method further wherein calibrating the position in which said heart contacting organ exerts the external force on the heart muscle (different positions [e.g. 22] within heart portion in which fingers/organ [3] exerts the external force on the heart, Fig. 5a-b, 6a, adjusting the pattern of movement based on cardiac conditions, Paragraph 0050, including rotational movement which would cause a shift in position, 23, 21, Fig. 8a-b, Paragraph 0034, 0048), but does not specifically disclose wherein the calibrating comprises adjusting a volume of at least one of a plurality of chambers of the heart contacting organ and moving a fluid to and/or from at least one of a plurality of chambers of the heart contacting organ. Shahinpoor does disclose that the system may comprise pneumatically actuated elements (Paragraph 0018). Furthermore, Easterbrook III et al. teaches a method of fixating an implantable heart help device in a human patient (Abstract), for improving the pump function of the heart of a human patient by applying an external force on the heart muscle (Abstract, Col. 3, Lines 9-62), wherein said device comprises at least one heart contacting organ (bladders/arms 14, 124, 30, 122, Fig. 8, 11, 19, 20, bladders/arms 112, 114, 116, 118, Fig. 17) calibrating the position in which said heart contacting organ exerts the external force on the heart muscle (Col. 3, Lines 9-62) comprises adjusting a volume of at least one of a plurality of chambers of the heart contacting organ (Col. 6, Lines 21-55, Col. 8, Lines 11-50, Col. 9, Lines 35) and moving a fluid to and/or from at least one of a plurality of chambers of the heart contacting organ (Col. 6, Lines 21-55, Col. 8, Lines 11-50, Col. 9, Lines 35). It would have been obvious to one having ordinary skill in the art at the time of the invention to replace the mechanically actuated fingers in the method disclosed by Shahinpoor with hydraulic/fluid structures, such that calibrating a position comprises adjusting a volume of at least one of a plurality of chambers of the heart contacting organ and moving a fluid to and/or from at least one of a plurality of chambers of the heart contacting organ, as taught by Easterbrook III et al., in order to provide less resistive force/pressure on the cardiac tissue, and thus reducing trauma to the heart and preventing unnecessary deformation, as also taught by Easterbrook III et al. (Col. 3, Lines 25-47). 
Claim 112 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shahinpoor in view of Anstadt et al. (US Publication No. 2005/0234289, previously cited)
Regarding Claim 112, Shahinpoor discloses all of the claimed elements as described above except further comprising verifying a position of the heart contacting organ from the outside of the human body using x-ray or ultra-sound. Anstadt et al. discloses a heart help device comprising an implantable portion to provide mechanical assistance to a heart (Abstract, Paragraph 0083-0084), wherein the  position of a heart contacting organ (Abstract, Paragraph 0083-0084) is verified from the outside of the human body using x-ray or ultra-sound (Paragraph 0176, 0251). It would have been obvious to one having ordinary skill in the art at the time of the invention to use ultrasound or x-ray to verify the position of the heart contacting organ as taught by Anstadt et al., in the system and method disclosed by Shahinpoor, in order to assure proper or optimal function of the device after implantation.
Claim 118, 125, and 126 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shahinpoor in view of Kleinke et al. (US Patent No. 4,583,523, previously cited).
Regarding Claims 118, 125, and 126, Shahinpoor discloses wherein the device is adapted to be fixated to a part of the human body (heart and surrounding tissue, Paragraph 0045-0046, 0011), said method comprising the steps of  cutting the skin of the human patient (endoscopic approach, Paragraph 0045-0046, 0011, 0014), dissecting an area of the part of the human body (endoscopic approach, Paragraph 0045-0046, 0011, 0014), and fixating said implantable heart help device to said part of the human body (heart and surrounding tissue, Paragraph 0045-0046, 0011). Shahinpoor does not disclose wherein the device is adapted to be fixated to bone, and wherein implanting the device comprises the steps of dissecting an area of the part of the human body comprising bone and fixating said implantable heart help device to said part of the human body comprising bone, wherein the bone comprises at least one rib. Kleinke et al. teaches a system and method of implanting a heart help device (Abstract), wherein the device is adapted to be fixated to bone such as at least one rib (Col. 5, Lines 5-15, Col. 7, Lines 10-20), and wherein implanting the device comprises the steps of making an incision and cutting the skin, dissecting an area of the part of the human body comprising bone such as at least one rib (Col. 5, Lines 5-15, 35-50, Col. 7, Lines 10-20, Col. 8, Lines 10-20), and fixating said implantable heart help device to said part of the human body comprising bone such as at least one rib (Col. 5, Lines 5-15, 35-50, Col. 7, Lines 10-20). It would have been obvious to one having ordinary skill in the art at the time of the invention to dissect an area of bone such as at least one rib and fixating said implantable heart help device to said bone such as at least one rib, as taught by Kleinke et al., in the system and method disclosed by Shahinpoor, in order to securely affix the device to the patient with less risk of the device moving out of place. 
Claim 117 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shahinpoor in view of Kleinke et al., further in view of Taylor et al. (US Publication No. 2002/0169360, previously cited).
Regarding Claim 117, Kleinke et al. further teaches wherein the device is adapted to be fixated to bone such as at least one rib (Col. 5, Lines 5-15, Col. 7, Lines 10-20) as described above. However, none of Shahinpoor nor Kleinke et al. specifically disclose fixating the implantable heart help device to the sternum of the patient. However, Taylor et al. teaches a system and method of implanting a heart help device (Abstract), wherein the heart help device is fixated to the sternum of a patient during implantation (Paragraph 0066-0067). It would have been obvious to one having ordinary skill in the art at the time of the invention to fixate the heart help device to the sternum of a patient, as taught by Taylor et al., in the system and method disclosed by Shahinpoor and Kleinke et al. in combination, in order to ensure that the heart help device structure is relatively stable in relation to the movement of the heart, as also taught by Taylor et al. (Paragraph 0066).
Response to Arguments
The Applicant’s arguments filed in the RCE filed 03 March 2021, with respect to the previous 35 USC 102(b) and 103(a) rejections of Claims 17, 104-107, 109-112, 117-118, 122-123, and 125-126 with respect to the previously cited Shahinpoor and Parravicini references have been fully considered. 
The Applicant specifically argues (Pages 7-8 of RCE) that neither Shahinpoor nor Parravicini specifically disclose the newly added limitations to Claim 17, “postoperatively and non-invasively calibrating a position of the heart contacting organ, such that the heart contacting organ is moved from the first position to a second position in which the heart contacting organ is placed on a second, different portion of the ventricular area of the heart in which second position the heart contacting organ has a second, different, pattern of movement for exerting the external force”.  However, the Examiner disagrees with this argument. As described in detail above, Shahinpoor discloses this limitation, as well as the other limitations of independent Claim 17. 
Firstly, Shahinpoor discloses a method of fixating an implantable heart help device in a human patient (Abstract), for improving the pump function of the heart of a human patient by applying an external force on the heart muscle (Abstract, Paragraph 0011), wherein said device comprises at least one heart contacting organ (fingers, 3, 4, Figs. 1-5, 8a-b), the method comprising the steps of placing said heart contacting organ onto a first portion of the ventricular area (ventricular area with force applied, Figs. 5a-b, 6a,b,d, 8a-b) of the heart of the patient (fingers, 3, 4, Figs. 1-2, 4, 5, 8a-b) in a first position,  placing an operating device (base support assembly 12 connected to heart compression portion 3, 4, 1, Figs. 1, 2, 4, 5, 8a-b, Paragraph 0011-0012, 0034, 0038, Abstract), adapted to operate said heart contacting organ to periodically (processor controls force and timing, Abstract, Paragraph 0011, 0037, 0038) exert the external force to the heart contacting organ (fingers 3, 4, plate 7, contacting ventricular area of heart, Figs. 1, 2, 4, 5, 6),  having a first pattern of movement for exerting the external force, in the first position (different positions [e.g. 22] within heart portion in which fingers/organ [3] exerts the external force on the heart, which are in different movement patterns, Fig. 5a-b, 6a, 8a-b, adjusting the pattern of movement based on cardiac conditions, Paragraph 0050, 0034, 0048) connecting a source of energy for powering said implantable heart help device (Paragraph 0038, 0050), postoperatively and non-invasively calibrating a position of the heart contacting organ (Paragraph 0050, 0037, 0048), such that the heart contacting organ is moved from the first position to a second position in which the heart contacting organ is placed on a second, different portion of the ventricular area of the heart (different positions [e.g. 22] within heart portion in which fingers/organ [3] exerts the external force on the heart, Fig. 5a-b, 6a, adjusting the pattern of movement based on cardiac conditions, Paragraph 0050, including rotational movement which would cause a shift in position, 23, 21, Fig. 8a-b, Paragraph 0034, 0048), in which second position the heart contacting organ has a second, different pattern of movement for exerting the external force (position and pressure monitoring and adjustment, Paragraph 0050, 0037, 0048, different positions [e.g. 22] within heart portion in which fingers/organ [3] exerts the external force on the heart, Fig. 5a-b, 6a, adjusting the pattern of movement based on cardiac conditions, Paragraph 0050, including rotational movement which would cause a shift in position, 23, 21, Fig. 8a-b, Paragraph 0034, 0048).  In particular, Shahinpoor discloses “other components of the apparatus can be noninvasively computer-programmed and interrogated by external circuits” (Paragraph 0011) and “the preferred compression assembly 30 further includes a control structure 12(b) and 12(c) that are well known in the art for electromagnetically controlling the operation of heart compression assembly as well as to monitor the actual pressure applied to the cardiac muscles 5.” (Paragraph 0038). Shahinpoor further discloses, “a controller for cyclically activating and deactivating said actuator for compressing and releasing compression from the organ, and for monitoring said sensor” (Claim 12). Therefore, the Examiner maintains the positions and patterns of movement are calibrated in this manner. As one example, Fig. 5a of Shahinpoor is reproduced below. As can be seen in Fig. 5a, the position within said portion of the heart, in which said heart contacting organ/finger exerts the external force on the heart muscle is altered by the control system. The change in position (within said portion of the heart) is shown for each organ/finger by arrows 22.  The fingers 3, 4, and plate 7 exerts force (shown by movement 22) onto the ventricular area of the heart, specifically in multiple positions. Paragraph 0048 discloses, “FIG. 8(a) and 8(b) depict another advantage of the proposed embodiments, in the sense that such compression embodiments allow both linear motion 21 for the compression of the heart as well as torsional motion 23 for the heart muscle, if that need arises.” Thus, Figures 8a and 8b show rotational movement 23 in addition to linear motion 21 of the entire compression assembly, which would cause a shift in position and movement pattern of the fingers/heart contacting organs.  Therefore, the Examiner maintains that these newly added limitations are met.

    PNG
    media_image1.png
    690
    584
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    867
    565
    media_image2.png
    Greyscale


Furthermore, the Examiner agrees that previously cited Parravicini does not disclose these newly added limitations to Claim 17. A new 35 USC 103(a) rejection with the addition of the Easterbrook III et al. reference has been made above with respect to Claims 106 and 107. However, it is noted that due to the amendments of Claim 17, the subject matter of Claims 106 and 107 is directed to New Matter. See 35 USC 112(a)/pre-AIA  first paragraph rejections made above. 
Thus, Claim 17 remains rejected as described above. No additional specific arguments were made with respect to the previous 35 USC 102(b) or 103(a) rejections of dependent Claims 104-107, 109-112, 117, 118, 122, and 123, or with respect to the previously cited Anstadt et al., Kleinke et al., or Taylor et al. references. Therefore, Claims 17 and 104-107, 109-112, 117, 118, 122, 123, 125, and 126 are rejected as described above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852.  The examiner can normally be reached on 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/Eric D. Bertram/Primary Examiner, Art Unit 3792